Citation Nr: 1303123	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  06-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bursitis of multiple joints.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The case was before the Board in December 2008.  At that time, the Board: (1) denied the Veteran's petition to reopen a previously denied claim of service connection for a back disorder; (2) denied entitlement to service connection for peripheral vascular disease; (3) denied entitlement to service connection for bursitis of multiple joints; (4) denied entitlement to a disability rating in excess of 40 percent for service-connected reflex sympathetic dystrophy of the left foot; (5) denied entitlement to a disability rating in excess of 20 percent for rotator cuff injury of the right shoulder with degenerative disease of the right amioclavicular joint; and (6) denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

Thereafter, the Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court issued a Memorandum Decision on the matter.  First, the Court indicated that the claim for a TDIU had been abandoned by the Veteran.  Next, the Court affirmed the Board's December 2008 decision as to the claims pertaining to peripheral vascular disease, reflex sympathetic dystrophy of the left foot, and rotator cuff injury of the right shoulder with degenerative disease of the right amioclavicular joint.  Thus, those four issues are no longer before the Board.  Lastly, the Court vacated the Board's December 2008 decision as to the claims pertaining to a back disorder and bursitis of multiple joints.  The Court remanded those two claims to the Board for further development and readjudication.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the two claims remaining on appeal to comply with the Court's January 2012 Memorandum Decision.  

As to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, the Court found that the Board's determination in the December 2008 decision that the Veteran was provided adequate notice with respect to the claim was erroneous.  This was so because the notice letters pertaining to the claim were confusing, misleading, and inaccurate.  Primarily, the Court indicated that the wrong element of a service connection claim was identified in the notice letters as to why the Veteran's claim was previously denied.  That is, the service connection claim for a back disorder was previously denied in a November 2005 RO decision because the evidence did not show a link between the Veteran's current back disorder and his military service (third element) and not because he had not submitted evidence of a back condition in service (second element).  Because of this inadequate notice, the claim must be remanded for proper notification to the Veteran.

Specifically for a claim to reopen, VA must notify the Veteran of the final decision that previously denied the service connection claim, what element or elements of the claim were found insufficient in the previous denial, that new and material evidence is required to reopen the claim, and the definition of new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the December 2008 decision, the Board determined that a November 2005 rating decision represented the most recent final denial of the Veteran's claim of service connection for a back disorder and the Court appeared to agree on this aspect of the decision.  In the November 2005 decision, the RO conceded that the Veteran had current back problems.  However, the RO determined that there was still no evidence providing a nexus or link between the Veteran's current back disorder and his active military service.  Thus, proper notification to the Veteran will contain this information as well as the definition of new and material evidence.

With respect to the claim of service connection for bursitis of multiple joints, the Veteran has primarily contended that the disability is related directly to his military service.  However, the Court determined that a theory of entitlement of service connection on a secondary basis has been reasonably raised by the record specifically for elbow (olecranon) bursitis.  The Court, in turn, found that the Board did not adequately address this theory in the December 2008 decision.

The record contains a September 2007 VA emergency services note that shows a diagnosis of olecranon bursitis.  It is also noted that the Veteran was most likely rubbing his elbow against the arm of the wheelchair and that was causing irritation and inflammation of the bursa.  The September 2007 note also reflects that the Veteran was wheelchair-bound secondary to leg injuries in the past.  Notably, the Veteran has been awarded service connection for reflex sympathetic dystrophy of the left foot.  Thus, there is at least an indication that the Veteran's current elbow bursitis may be related to the effects of treatment (through use of a wheelchair) for his service-connected left foot disability.  In contrast to the September 2007 note, VA treatment records from December 2001 reflect that the Veteran was wheelchair-bound secondary to chronic back pain and coronary artery disease risk factors.  Service connection is not currently in effect for those disabilities.

In view of the equivocal medical evidence, the Board finds it necessary to remand the claim to afford the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In addition to a physical examination, a medical opinion should be provided as to whether the Veteran's wheelchair-bound status is the result of a service-connected disability and ultimately whether his elbow bursitis is caused by, or aggravated by, a service-connected disability.  See 38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Salem, Virginia.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and his representative.  The letter must notify the Veteran of the information and evidence necessary to reopen his claim of service connection for a back disorder.  The letter must include:  the necessary information regarding new and material evidence as set forth in 38 C.F.R. § 3.156 (2012); the evidence and information necessary to establish the underlying claim for entitlement to service connection; and the evidence and information necessary to substantiate the elements of service connection that were the basis for the denial in the November 2005 RO decision.  See Kent, 20 Vet. App. at 1.  He must specifically be informed that evidence showing that his current back disorder is linked to his active military service may constitute new and material evidence sufficient to reopen his claim.  The letter must also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since February 2008) from the Salem VAMC and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA examination in connection with his claim of service connection for bursitis.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  

The examiner should confirm whether the Veteran has elbow bursitis or has had any elbow bursitis at any point during the claims process.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed elbow bursitis is either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities.  Currently, service connection is in effect for reflex sympathetic dystrophy of the left foot and rotator cuff injury of the right shoulder with degenerative disease of the right amioclavicular joint.

In addressing this question, the examiner should determine whether the Veteran's wheelchair-bound status is the result of a service-connected disability (such as the left foot disability) or nonservice-connected disability (such as chronic back pain and coronary artery disease risk factors).  Consideration should be given to whether rubbing against the wheelchair caused or aggravated the Veteran's elbow bursitis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the two issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

